DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
2.	Claims 21-40 are presented for examination.
Claims 1-20 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 21-26, and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittenham et al (hereafter, “Brittenham”), US 2004/0122892 A1, in .

Regarding claim 21, Brittenham teaches a method for controlled transmission of computer server event notifications, the method comprising: 
receiving, by a notification server, a subscription registration request from a partner system (i.e., the client program registers with the event registration service, page 4 paragraphs [0039]-[0042]), the subscription registration request comprising at least one event type (i.e., client(s) may register with server for one or more events, i.e., they identify to server that would like event information of some kind/type delivered to them, page 2 paragraph [0020], in page 2 paragraph [0027], and page 4 paragraphs [0039]-[0042]).
Brittenham does not explicitly teach generating, by the notification server, a notification associated with one or more computer server events of the at least one event type in accordance with a quantity threshold indicating a number of server events to associate with the notification, the quantity threshold calculated based on at least one of the at least one event type, the partner system, and a current time; transmitting, by the notification server, the notification to the partner system in accordance with a time threshold indicating a predetermined time period to associate with the notification, the time threshold calculated based on at least one of the at least one event type, the partner system, and a current time; receiving, by the notification server, a request for computer server event details from the partner system; and transmitting, by the notification server, the computer server event details to the partner system in response to the received request.
(i.e., group notification may be generated responsive to determination that a count-based condition (i.e., every ten events) has been satisfied, page 2 paragraph [0025]), the quantity threshold calculated based on at least one of the at least one event type, the partner system, and a current time (i.e., Bhandari, in page 2 paragraph [0025], discloses different groups may be associated with different (time-based/count-based) conditions/thresholds for group notification. Bhandari, in page 3 paragraphs [0030]-[0033], further discloses one group for events relating to configuration change (i.e., one event type) and another group for events relating to upgrades (i.e., another event type)); and transmitting, by the notification server, the notification to the partner system in accordance with a time threshold (i.e., time-based condition) indicating a predetermined time period to associate with the notification (i.e., group notification may be sent responsive determination that a time-based condition (i.e., every five minutes) has been satisfied, page 2 paragraph [0025]), the time threshold calculated based on at least one of the at least one event type, the partner system, and a current time (i.e., Bhandari, in page 2 paragraph [0025], discloses different groups may be associated with different (time-based/count-based) conditions/thresholds for group notification. Bhandari, in page 3 paragraphs [0030]-[0033], further discloses one group for events relating to configuration change (i.e., one event type) and another group for events relating to upgrades (i.e., another event type)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittenham to generate, by the notification server, a notification associated with one or more computer server events of the at least one event type in accordance with a quantity threshold indicating a number of server events to associate with the notification, the quantity threshold calculated based on at least one of the at least one event type, the partner system, and a current time; and transmit, by the notification server, the notification to the partner system in accordance with a time threshold indicating a predetermined time period to associate with the notification, the time threshold calculated based on at least one of the at least one event type, the partner system, and a current time as taught by Bhandari. One would be motivated to do so to reduce the likelihood of overwhelming an end user (i.e., Bhandari, page 2 paragraph [0026]).
Hindle teaches receiving, by the notification server, a request for computer server event details from the partner system (i.e., a request for extended data item(s) is received from a client, page 5 paragraph [0055]); and transmitting, by the notification server, the computer server event details to the partner system in response to the received request (i.e., the requested extended data item(s) are forwarded to the requesting STB/client, page 5 paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittenham to receive, by the notification server, a request for computer server event details from the partner system; and transmit, by the notification server, the computer server event details to the partner system in response to the received request as taught by Hindle. One would be motivated to do so to provide client an option to choose or ignore data extension/detailed records (i.e., Hindle, page 3 paragraph [0030]).

Regarding claim 22, Brittenham teaches the method of claim 21.
Brittenham does not explicitly teach wherein the time threshold defines a length of a time period between two consecutive notifications.
Bhandari teaches the time threshold defines a length of a time period between two consecutive notifications (i.e., page 4 paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittenham to define a length of a time period between two consecutive notifications as taught by Bhandari. One would be motivated to do so to reduce the likelihood of overwhelming an end user (i.e., Bhandari, page 2 paragraph [0026]).

Regarding claim 23, Brittenham teaches the method of claim 22,
 Brittenham does not explicitly teach the quantity threshold defines a minimum number of computer server events to include in the notification.
Bhandari teaches the quantity threshold defines a minimum number of computer server events to include in the notification (i.e., page 4 paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittenham to define a minimum number of computer server events to include in the notification as taught by Bhandari. One would be motivated to do so to reduce the likelihood of overwhelming an end user (i.e., Bhandari, page 2 paragraph [0026]).

Regarding claim 24, Brittenham teaches the method of claim 23.
Brittenham does not teach if the time threshold is reached before the quantity threshold is reached, the notification is transmitted to the partner system before the quantity threshold is reached.
Bhandari teaches if the time threshold is reached before the quantity threshold is reached, the notification is transmitted to the partner system before the quantity threshold is reached (i.e., page 2 paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittenham to transmit the notification to the partner system before the quantity threshold is reached to if the time threshold is reached before the quantity threshold is reached as taught by Bhandari. One would be motivated to do so to reduce the likelihood of overwhelming an end user (i.e., Bhandari, page 2 paragraph [0026]).

Regarding claim 25, this claim recites limitation that is similar to claim 23, same rationale of rejection is applied.

Regarding claim 26, Brittenham teaches the method of claim 25.
Brittenham does not teach if the quantity threshold is reached before the time threshold is reached, the notification is transmitted to the partner system before the time threshold is reached.
Bhandari teaches if the quantity threshold is reached before the time threshold is reached, the notification is transmitted to the partner system before the time threshold is reached (i.e., page 2 paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittenham to transmit the notification to the partner system before the time threshold is reached if the quantity threshold is reached before the time threshold is reached as taught by Bhandari. One would be motivated to do so to reduce the likelihood of overwhelming an end user (i.e., Bhandari, page 2 paragraph [0026]).

Regarding claims 31-36, those claims recite a system for controlled transmission of computer server event notifications, the system comprising: at least one processor; at least one data storage comprising instructions which, when executed by the at least one processor, cause the at least one processor to perform method claims 21-26, discussed above, same rationale of rejections is applied.

Regarding claim 37, this claim recites a non-transitory computer readable medium for controlled transmission of computer server event notifications, the non-transitory computer readable medium comprising instructions which, when executed by at least one processor, cause the at least one processor to perform a method claim 21, discussed above, same rationale of rejections is applied.

4.	Claims 27 and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittenham, in view of Bhandari, and Hindle as applied to claims 21 and 37 above, and further in view of Shin et al. (hereafter, “Shin”), US 2007/0165615 A1.

Regarding claims 27 and 38, Brittenham teaches the method of claim 21.
The combination of teachings of Brittenham, Bhandari, and Hindle does not explicitly teach publishing, by the notification server, an application programming interface (API) for secure communication with the partner system over a computer network, the API corresponding to an API published by a service gateway, wherein the notification is transmitted over the computer network by way of the API published by the service gateway.
Shin teaches publishing, by the notification server, an application programming interface (API) for secure communication with the partner system over a computer network, the API corresponding to an API published by a service gateway (i.e., page 5 paragraph [0066]), wherein the notification is transmitted over the computer network by way of the API published by the service gateway (i.e., page 4 paragraphs [0054]-[0060], and 5 paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Brittenham, Bhandari, and Hindle to publish, by the notification server, an application programming interface (API) for secure communication with the partner system over a computer network, the API corresponding to an API published by a service gateway, wherein the notification is transmitted over the computer network by way of the API published by the service gateway as taught by Shin. One would be motivated to do so to allow event(s) to be notified under the open API environment based on web services.

5.	Claims 28-30, and 39-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittenham, in view of Bhandari, Hindle,  and Shin,  as applied to claims 27 and 38 above, and further in view of Maurer et al (hereafter, “Maurer”), US 2015/0279426 A1.

Regarding claims 28 and 39, Brittenham teaches the method of claim 27
The combination of teachings of Brittenham, Bhandari, Hindle, and Shin does not explicitly wherein the API published by the service gateway include features for secure transmission of notifications.
Maurer teaches wherein API includes the features for secure transmission 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Brittenham, Bhandari, Hindle, and Shin to implement API including features for secure transmission as taught by Maurer. One would be motivated to do so to increase security for the system.

Regarding claims 29 and 40, Brittenham teaches the method of claim 28.
The combination of teachings of Brittenham, Bhandari, Hindle, and Shin does not explicitly wherein the features for secure transmission of notifications include one or more of message authentication codes (MAC), JavaScript Object Notation (JSON) Web Tokens (JWT), and Hypertext Transfer Protocol Secure (HTTPS).
Maurer teaches the features for secure transmission of notifications include one or more of message authentication codes (MAC), JavaScript Object Notation (JSON) Web Tokens (JWT), and Hypertext Transfer Protocol Secure (HTTPS) (i.e., page 13 paragraph [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Brittenham, Bhandari, Hindle, and Shin to implement the features for secure transmission of notifications including one or more of message authentication codes (MAC), JavaScript Object Notation (JSON) Web Tokens (JWT), and Hypertext Transfer Protocol Secure (HTTPS) as taught by Maurer. One would be motivated to do so to increase security for the system.

Regarding claim 30, Brittenham teaches the method of claim 28.
The combination of teachings of Brittenham, Bhandari, and Hindle does not explicitly teach the API published by the service gateway include interfaces for receiving computer server events from external services.
Shin teaches wherein the API published by the service gateway include interfaces for receiving computer server events from external services (i.e., page 5 paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Brittenham, Bhandari, and Hindle to include interfaces for receiving computer server events from external services as taught by Shin. One would be motivated to do so to allow events to be collected from multiple sources.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441